DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 January 2021 has been entered.
Status of Claims
Claims 11, 14, 16, 21, 25, 28, and 29, have been amended.
Claim 24 is canceled by applicant’s amendments filed 28 January 2021.
Claims 34-38 are new.
Claims 11, 13-21, and 23, 25-38 are pending and have been examined.
Claim Objections
The objection to Claim 33 of the previous Office action is maintained because of the following informalities:  "new application" found in the second line of claim 33 should be "news application." This interpretation is consistent with the use of "the news application" found at the second-to-last last line of claim 33. For purposes of examination, “new application” is interpreted to mean “news application.” Appropriate correction is required.
Claims 25-28 are objected to because of the following informalities:  “The computer readable medium " found in the preamble of each of claims 25-28 should be "The tangible, non-transitory, computer readable medium storing instructions." This interpretation is consistent with the use of "The tangible, non-transitory, computer readable medium storing instructions" found in claim 21. For purposes of examination, “The computer readable medium " is interpreted as "The tangible, non-transitory, computer readable medium storing instructions." This interpretation is consistent with the use of "The tangible, non-transitory, computer readable medium storing instructions" found in claim 21. Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11, 13-21, and 23, 25-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are directed to a method, a non-transitory computer-readable medium, and an electronic device and thus fall into at least one statutory category enumerated in 35 U.S.C. § 101. 
However, the claim(s) recite(s) requesting and receiving news notifications (“receiving a request to receive notifications from a particular news channel [...]” and “[...] display of the notifications from the particular news channel”), which is a Certain Method Of Organizing Human Activity of managing personal behavior or relationships or interactions between people (see Section I of 2019 Revised Patent Subject Matter Eligibility Guidance found at 84 FR 50, 52 (Jan. 7, 2019)). 

The additional elements in both independent and dependent claims include:
An electronic device, computer readable medium, graphical user interface, processor, a display, an input/output system coupled to the display, an icon, a news application of an electronic device, and a first and second locations on the display.
These elements are recited at a high level of generality such that the claims merely limit the abstract idea of requesting and receiving news notifications to the particular technological environment of “electronic device[s]” (see claims 11 and 29) or computers (claims 21).
The claims does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because when considered separately or in combination, they do no more than limit the abstract idea of requesting and receiving news notifications to the particular technological environment of “electronic device[s]” (see claims 11 and 29) or computers (claims 21). Limitations that merely confine the use of the abstract idea to a particular technological environment fail to add an inventive concept to the claims (see MPEP 2106.05(h) discussing Affinity Labs of Texas v. DirecTV, LLC, 838 F.3d 1253, 120 USPQ2d 1201 (Fed. Cir. 2016) (particular technological environment of cellular telephones).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11, 13-15, 21, 25-26 and 28-38 are rejected under 35 U.S.C. 103 as being unpatentable over GROSSMAN (US 20060026088 to Grossman; J. K. et al.) in view of MICHEL (US 20110258656 A1) in further view of BAYER (US 20150112926 A1 to Bayer; G.W. et al.).
Regarding claim(s) 11 and 21,

[computer readable medium storing instructions that, when executed by a processor] [(claim 21)] (see, at least, GROSSMAN: [0104] "Computer readable media";  [109]: “executes on processor 260”; [99]: processor and memory;  [100]: application programs loaded into memory and run on the device)
A method of configuring news notifications by a news application of an electronic device, the method comprising (see, at least, GROSSMAN: [0024] The apparatus, system, and method ;  [58]: News sources can be selected via a computer type interface including a computer based application;   [2]: invention is directed at “providing a stocks channel and a news channel to a user on a mobile device”;  [3]: stocks based content associated with a stocks channel and news content associated with the news channel is automatically delivered and stored on a mobile electronic device for access by a user;  [4]: Some stock information that may be displayed includes: stock quotes for stocks configured by a user;  [26]: An example news channel may be configured to display news from selected news sources and on genres of news content (e.g. business, local, entertainment, national, international, etc.;  [38]: users may also set notification rules and/or thresholds when they should be notified; [81]: Alerts may be configured by the user; GROSSMAN:  [0100] “One or more application programs 266 are loaded into memory 262 and run on the device. Examples of application programs include [...] news programs [...]”): 
displaying, on a display, in the news application of the electronic device (see at least: GROSSMAN:  [0100] “One or more application programs 266 are loaded : 
a first set of news channels that support notifications (see, at least, GROSSMAN: [0005] According to yet another aspect of the invention, the user may customize the stock and news information they receive. For example, the user may select from a list of available stocks from many different stock exchanges. The user may also select from a variety of news sources from which to obtain news information;  [0039]: Users may also choose the news information they are most interested in receiving. For example, a user may select to receive national news and sports news.; [0059]: All of the available news sources can be selected or unselected. When the user unselects all of the news sources, the channel is not shown on the device; [0060]: When configuring the news channel, the user can also select one or more sources for each of the categories. The user can select as many sources for a category as they want.) 
[...]
and an option to modify a news notification configuration of the electronic device (see, at least, GROSSMAN:  figure 8: item 850: “News settings”; figure 10: “Choose the news sources that are important to you” with checkboxes for various news sources; checkbox for “Receive alerts about breaking news and keep current with important events!”; [41]: According to one embodiment, the news channel includes two modes: a news stories mode and a news settings mode; stocks channel could include separate modes for quotes, news, alerts, and the like;  [0038] While configuring the stocks channel, users may select a stock by ;
receiving, via the option, an indication to modify the news notification configuration of the electronic device; (see, at least, GROSSMAN:  figure 8: item 850: “News settings”; figure 10: “Choose the news sources that are important to you” with checkboxes for various news sources; checkbox for “Receive alerts about breaking news and keep current with important events!”);
in response to the indication: displaying, on the display, in the news application of the electronic device, (see, at least, GROSSMAN  [1]: display unit that displays graphical data; [0016]: FIG. 10 illustrates a web user interface for inputting user preferences for a news channel; GROSSMAN:  [0100] “One or more application programs 266 are loaded into memory 262 and run on the device. Examples of application programs include [...] news programs [...]”): 
a bifurcated list of news channels comprising only news channels of the first set of news channels  (see, at least, GROSSMAN: figure 10: “channels” tab is selected and various news sources are listed, each displayed next to a checkbox;  [16]: figure 10 shows a user interface for inputting user preferences for a news channel; see, at least, GROSSMAN: [57]:  figure 10 illustrates a web user interface for inputting user preferences for a news channel; figure 10: checked and unchecked news sources;  [58]: news sources can be selected via a computer type interface; ;  [58]: web page 1000 of figure 10 can be used by a , 
[...]
and enabling display of the notifications from the particular news channel based on the request (see, at least, GROSSMAN: [61]: The user can select to receive breaking news which provides the user with news flashes for important events; the user can return to the web site and change the selection of the categories anytime).
GROSSMAN does not expressly disclose the following limitations, which MICHEL however, teaches:
and a second set of news channels that do not support notifications (see, at least, MICHEL: [22]: CNN News app may provide a news ticker with news stories from CNN;  [24]: Since CNN News and Nick Chat are set as “Deny”, these selections are shown as grayed out and disabled in sync window 296, “Alternative embodiments may use other presentation methods to indicate ;
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the system/method of GROSSMAN, which discloses systems and methods of providing stock and news channels to a user on a mobile device (GROSSMAN abstract ) including delivering customizable notifications concerning  market events, stock tips, and the like (GROSSMAN  [38]) with the technique of MICHEL, which teaches enabling “news stories” notifications (MICHEL [22]), in order to allow delivery of “content” “in an optimal manner” (see MICHEL [22]) and avoid display of “unsuitable, unrelated and irrelevant” content (MICHEL [22]). 
GROSSMAN does not expressly disclose the following limitations, which BAYER however, teaches:
the bifurcated list comprising: a first section containing a first group of news channels designated as favorite news channel, the first group having a first location on the display (see, at least, BAYER: figure 8B: “Design” section at top of display and “All Channels” at bottom of display;   [0034]: “For example, one channel may carry news stories from a traditional publisher, such as the Wall Street Journal, Time magazine or a corresponding online publication or website. Another channel may feature a stream of updates from the professional networking service hosted by the system. Yet another channel may be a blog, a site that generates and/or curates content, an RSS feed, electronic mail, or some other source.”;  [0037]: In some implementations, the member may also define sub-lists of channels, or use predefined sub-lists, wherein each sub-list includes 
and a second section, separate from the first section, containing a second group of news channels that are not designated as favorite news channel, the second group having a second location on the display; (see, at least, BAYER: [0158]: “The interface displayed in FIG. 8B may be scrollable vertically, to access and potentially edit other sub-lists, select a channel (e.g., from the "All Channels" sub-list) to add to the Design sub-list, [...].”; [0037]: In some implementations, the member may also define sub-lists of channels, or use predefined sub-lists, wherein each sub-list includes a subset of the channels she has subscribed to. Illustratively, she may define different sub-lists for different themes or topics (e.g., Local News, [...]), and populate each with pertinent channels. [...])
for each news channel in the bifurcated list of the news channels, displaying a respective affordance corresponding to a respective news channel and configured to selectively enable or disable notifications corresponding to the respective news channel (see, at least, BAYER: [0157]: “In operation 610 of FIG. 6, the user selects a sub-list in the interface displayed in FIG. 8A (e.g., Design sub-list 850b) taps the Edit option, and is presented with a menu of channels that are currently assigned to the sub-list, as depicted in FIG. 8B for example. In FIG. 8B, the name of the sub-list can be edited (as indicated by the dotted underline beneath the "Design" heading), as can names of the channels. With each channel is presented an option 812 (e.g., control 812a) to un-follow, unsubscribe 
receiving a request to receive notifications from a particular news channel in the bifurcated list (see, at least, BAYER: [0157]: “In operation 610 of FIG. 6, the user selects a sub-list in the interface displayed in FIG. 8A (e.g., Design sub-list 850b) taps the Edit option, and is presented with a menu of channels that are currently assigned to the sub-list, as depicted in FIG. 8B for example. In FIG. 8B, the name of the sub-list can be edited (as indicated by the dotted underline beneath the "Design" heading), as can names of the channels. With each channel is presented an option 812 (e.g., control 812a) to un-follow, unsubscribe or remove the channel from the sub-list (and possibly the master channels list/"All Channels" sub-list), [...]”; [0034]: “For example, one channel may carry news stories from a traditional publisher, such as the Wall Street Journal, Time 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the system/method of GROSSMAN, which discloses systems and methods of providing stock and news channels to a user on a mobile device (GROSSMAN abstract ) including delivering customizable notifications concerning  market events, stock tips, and the like (GROSSMAN  [38]) with the technique of BAYER, in order to allow a user to “take the time to adjust a list of categories exactly to his liking (see BAYER [4]) and to allow a user to “define sub-lists of channels for different themes or topics ( e.g., Local News, Food, Sports, Fashion), and populate each with pertinent channels BAYER [0037]).
Regarding claim(s) 13,
The combination of GROSSMAN, MICHEL and BAYER discloses the limitations of 11 and 21, as shown, above. 
GROSSMAN further discloses:
wherein the particular news channel is in the second group of news channels, the method further comprising designating the particular news channel as a favorite channel without receiving a request to designate the particular news channel as a favorite channel (see, at least, GROSSMAN:    [0061]: When the user selects the save button the changes are made to the news channel. The user can return to the web site at anytime and change the selection of the categories.; [57]:  figure 10 illustrates a web user interface for inputting user preferences for a news channel; figure 10: checked and unchecked news sources;  [58]: news sources can be selected via a computer type interface; [58]: news sources already selected on a user's Internet home page may be retrieved from the user's home web site and then used to select the available news sources; figure 10: check boxes reflect selections/choice of news sources ).  
Regarding claim(s) 14 and 25,
The combination of GROSSMAN, MICHEL and BAYER  discloses the limitations of 11 and 21, as shown, above. 
GROSSMAN further discloses:
wherein the bifurcated list of news channels comprises a first channel for which the news notifications were previously enabled, (see, at least, GROSSMAN:  [108]: the user may set options and select information associated with channels to which they have subscribed. Channel information and various options may be automatically retrieved from a web site to which the user participates in. The site 422 may be the user's web site home page in which the has already selected various options customizing their page. These options may be used to populate the options associated with various channels. For example, “a user's tracked stocks may be used in a stocks channel” and “a user's news sources may be used in a news channel, and the like”; figure 16 and [86]: stocks already selected on a user’s home page may be retrieved from the user’s home web site and then “used to populate the stocks [in list] 1610” of figure 16 for tracking)
the method further comprising: receiving a selection to disable news notifications from the first channel (see, at least, GROSSMAN: [86]: subscriber to the stock channel; stocks already selected on a user’s home page may be retrieved from the user’s home web site and then “used to populate the stocks [in list] 1610]” of figure 16 for tracking; figure 16: list 1610 shows option to “remove” existing stocks in “User’s Portfolio” and also an “unsubscribe” button);  [108]:  news sources may be prepopulated from previous selection; figure 10: news sources may be deselected (empty checkbox) in the web interface (see  [58]: news sources can be selected or changed via interface);
 and disabling display of the notifications from the first channel (see, at least, GROSSMAN: figure 16: list 1610 shows option to “remove” existing stocks in “User’s Portfolio” and also an “unsubscribe” button);  [108]:  news sources may be prepopulated from previous selection; figure 10: news sources may be deselected (empty checkbox) in the web interface (see  [58]: news sources can be selected or changed via interface; figure 10 and [0059] :All of the available news sources can be .  
Regarding claim(s) 15 and 26,
The combination of GROSSMAN, MICHEL and BAYER the limitations of 11, 14, 21, and 25 as shown, above. 
GROSSMAN further discloses: 
further comprising visually identifying the first channel as a channel for which notifications are disabled (see, at least, GROSSMAN: figure 10: news sources next to empty checkboxes are disabled; [58]: news sources can be selected or changed via interface; figure 10 and [0059] :All of the available news sources can be selected or unselected. When the user unselects all of the news sources, the channel is not shown on the device.). 
Regarding claim(s) 28,
The combination of GROSSMAN, MICHEL and BAYER discloses the limitations of claim 21 as shown, above. 
GROSSMAN further discloses:
wherein an alert presented on a graphical user interface comprises the option, wherein the option comprises one or more options to modify news notification settings of a news source (see, at least, GROSSMAN: [0024] The apparatus, system, and method ;  [58]: News sources can be selected via a computer type interface including a computer based application;   [2]: invention is directed at “providing a stocks channel and a news channel to a user on a mobile device”;  [3]: stocks based content associated with a stocks channel and news content associated 
Regarding claim(s) 29,
GROSSMAN discloses:
An electronic device, comprising (see, at least, GROSSMAN:  [1]: mobile electronic devices;  [2]: invention directed at providing channels to a user on a mobile device): 
a memory storing processor-executable instructions (see, at least, GROSSMAN:  [3]: news content associated with the news channel is automatically delivered and stored on a mobile electronic device for access by a user;  [99]: processor and memory;  [100]: application programs loaded into memory and run on the device);
 a display (see, at least, GROSSMAN  [1]: display unit that displays graphical data);
 an input/output system coupled to the display (see, at least, GROSSMAN  [29]: user interface configured to interact with content from channels; Bezel includes ;
 and a processor that executes the processor-executable instructions stored in the memory, wherein the processor-executable instructions include instructions to cause the processor to perform operations comprising:
 displaying, on a display, in the news application of the electronic device (See at least: GROSSMAN:  [0100] “One or more application programs 266 are loaded into memory 262 and run on the device. Examples of application programs include [...] news programs [...]”): 
a first set of news channels that support notifications (see, at least, GROSSMAN: [0005] According to yet another aspect of the invention, the user may customize the stock and news information they receive. For example, the user may select from a list of available stocks from many different stock exchanges. The user may also select from a variety of news sources from which to obtain news information;  [0039]: Users may also choose the news information they are most interested in receiving. For example, a user may select to receive national news and sports news.; [0059]: All of the available news sources can be selected or unselected. When the user unselects all of the news sources, the channel is not shown on the device; [0060]: When configuring the news channel, the user can also select one or more sources for each of the categories. The user can select as many sources for a category as they want.)
[...]
 and an option to modify a news notification configuration of the electronic device (see, at least, GROSSMAN:  figure 8: item 850: “News settings”; figure 10: “Choose the news sources that are important to you” with checkboxes for various news sources; checkbox for “Receive alerts about breaking news and keep current with important events!”; [41]: According to one embodiment, the news channel includes two modes: a news stories mode and a news settings mode; stocks channel could include separate modes for quotes, news, alerts, and the like;  [0038] While configuring the stocks channel, users may select a stock by name, ticker symbol, and the like. Other items of stock information that may be delivered to the device include: information on market events; stock tips; and the like. Users may also set notification rules and/or thresholds when they should be notified.);
 receiving, via said option, an indication to modify the news notifications configuration  (see, at least, GROSSMAN:  figure 8: item 850: “News settings”; figure 10: “Choose the news sources that are important to you” with checkboxes for various news sources; checkbox for “Receive alerts about breaking news and keep current with important events!”);
in response to the indication: displaying, on the display  (see, at least, GROSSMAN  [1]: display unit that displays graphical data; [0016]: FIG. 10 illustrates a web user interface for inputting user preferences for a news channel;):
in the news application of the electronic device, a bifurcated list of news channels comprising only news channels of the first set of news channels (see, at least, ;
 [...]
and enabling display of the notifications from the particular news channel based on the request (see, at least, GROSSMAN: [61]: The user can select to receive breaking news which provides the user with news flashes for important events; the user can return to the web site and change the selection of the categories anytime).  

and a second set of news channels that do not support notifications  (see, at least, MICHEL: [22]: CNN News app may provide a news ticker with news stories from CNN;  [24]: Since CNN News and Nick Chat are set as “Deny”, these selections are shown as grayed out and disabled in sync window 296, “Alternative embodiments may use other presentation methods to indicate disabled selections, such reordering apps flagged as “deny: toward the bottom of sync window 296” )
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the system/method of GROSSMAN, which discloses systems and methods of providing stock and news channels to a user on a mobile device (GROSSMAN abstract ) including delivering customizable notifications concerning  market events, stock tips, and the like (GROSSMAN  [38]) with the technique of MICHEL, which teaches enabling “news stories” notifications (MICHEL [22]), in order to allow delivery of “content” “in an optimal manner” (see MICHEL [22]) and avoid display of “unsuitable, unrelated and irrelevant” content (MICHEL [22]).
GROSSMAN does not expressly disclose the following limitations, which BAYER however, teaches:
the bifurcated list of news channels comprising:    a first section containing a first group of news channels designated as favorite news channel, the first group having a first location on the display  (see, at least, BAYER: figure 8B: “Design” section at top of display and “All Channels” at bottom of display;   [0034]: “For ;
 and a second section, separated from the first section, containing a second group of news channels that are not designated as favorite news channel, the second group having a second location on the display  (see, at least, BAYER: [0158]: “The interface displayed in FIG. 8B may be scrollable vertically, to access and potentially edit other sub-lists, select a channel (e.g., from the "All Channels" sub-list) to add to the Design sub-list, [...].”; [0037]: In some implementations, the member may also define sub-lists of channels, or use predefined sub-lists, wherein each sub-list includes a subset of the channels she has subscribed to. Illustratively, she may define different sub-lists for different themes or topics (e.g., Local News, [...]), and populate each with pertinent channels. [...]);
for each news channel in the bifurcated list of news channels, displaying a respective affordance corresponding to a respective news channel and configured to selectively enable or disable notifications corresponding to the respective news channel (see, at least, BAYER: [0157]: “In operation 610 of FIG. 6, the user selects a sub-list in the interface displayed in FIG. 8A (e.g., Design sub-list 850b) taps the Edit option, and is presented with a menu of channels that are currently assigned to the sub-list, as depicted in FIG. 8B for example. In FIG. 8B, the name of the sub-list can be edited (as indicated by the dotted underline beneath the "Design" heading), as can names of the channels. With each channel is presented an option 812 (e.g., control 812a) to un-follow, unsubscribe or remove the channel from the sub-list (and possibly the master channels list/"All Channels" sub-list), [...]”; [0034]: “For example, one channel may carry news stories from a traditional publisher, such as the Wall Street Journal, Time magazine or a corresponding online publication or website. Another channel may feature a stream of updates from the professional networking service hosted by the system. Yet another channel may be a blog, a site that generates and/or curates content, an RSS feed, electronic mail, or some other source.”;  [0037]: In some implementations, the member may also define sub-lists of channels, or use predefined sub-lists, wherein each sub-list includes a subset of the channels she has subscribed to. Illustratively, she may define different sub-lists for different themes or topics (e.g., Local News, [...]), and populate each with pertinent channels. [...]);
receiving a request to receive notifications from a particular news channel in the bifurcated list of news channels  (see, at least, BAYER: [0157]: “In operation 610 of FIG. 6, the user selects a sub-list in the interface displayed in FIG. 8A (e.g., Design sub-list 850b) taps the Edit option, and is presented with a menu of ;
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the combination of GROSSMAN, MICHEL and BAYER, which discloses systems and methods of providing stock and news channels to a user on a mobile device (GROSSMAN abstract ) including delivering customizable notifications concerning  market events, stock tips, and the like (GROSSMAN  [38]) with the technique of BAYER, in order to allow a user to “take the time to adjust a list of categories exactly to his liking (see BAYER [4]) and to allow a user to “define sub-lists 
Regarding claim(s) 30,
The combination of GROSSMAN, MICHEL and BAYER discloses the limitations of claim 29, as shown, above, and GROSSMAN further discloses:
 comprising presenting a notification icon representing the enablement of the display of the notifications from the particular news channel (see, at least, GROSSMAN:  figure 8: item 850: “News settings”; figure 10: “Choose the news sources that are important to you” with checkboxes for various news sources; checkbox for “Receive alerts about breaking news and keep current with important events!”; [41]: According to one embodiment, the news channel includes two modes: a news stories mode and a news settings mode; stocks channel could include separate modes for quotes, news, alerts, and the like;  [0038] While configuring the stocks channel, users may select a stock by name, ticker symbol, and the like. Other items of stock information that may be delivered to the device include: information on market events; stock tips; and the like. Users may also set notification rules and/or thresholds when they should be notified.). 
Regarding claim(s) 31,
The combination of GROSSMAN, MICHEL and BAYER discloses the limitations of 11, as shown.
GROSSMAN does not expressly disclose the following limitations, which BAYER however, teaches:
wherein the first location is above the second location on the display (see, at least, BAYER: figure 8B: “Design” section at top of display and “All Channels” at bottom of display;   [0034]: “For example, one channel may carry news stories from a traditional publisher, such as the Wall Street Journal, Time magazine or a corresponding online publication or website. Another channel may feature a stream of updates from the professional networking service hosted by the system. Yet another channel may be a blog, a site that generates and/or curates content, an RSS feed, electronic mail, or some other source.”;  [0037]: In some implementations, the member may also define sub-lists of channels, or use predefined sub-lists, wherein each sub-list includes a subset of the channels she has subscribed to. Illustratively, she may define different sub-lists for different themes or topics (e.g., Local News, [...]), and populate each with pertinent channels. [...]).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the combination of GROSSMAN, MICHEL and BAYER, which discloses systems and methods of providing stock and news channels to a user on a mobile device (GROSSMAN abstract ) including delivering customizable notifications concerning  market events, stock tips, and the like (GROSSMAN  [38]) with the technique of BAYER, in order to allow a user to “take the time to adjust a list of categories exactly to his liking (see BAYER [4]) and to allow a user to “define sub-lists of channels for different themes or topics ( e.g., Local News, Food, Sports, Fashion), and populate each with pertinent channels BAYER [0037]).
Regarding claim(s) 32,

GROSSMAN discloses:
comprising displaying, on the display, an indication that notifications are enabled for the particular new channel  (see, at least, GROSSMAN:  figure 8: item 850: “News settings”; figure 10: “Choose the news sources that are important to you” with checkboxes for various news sources; checkbox for “Receive alerts about breaking news and keep current with important events!”; figure 10: checked and unchecked news sources).  
Regarding claim(s) 34,
The combination of GROSSMAN, MICHEL and BAYER discloses the limitations of claim 21 as shown, above. 
GROSSMAN does not expressly disclose the following limitations, which MICHEL however, teaches:
	wherein the operations comprise: identifying that the second set of news channels do not support notifications  (see, at least, MICHEL: [22]: CNN News app may provide a news ticker with news stories from CNN;  [24]: Since CNN News and Nick Chat are set as “Deny”, these selections are shown as grayed out and disabled in sync window 296, “Alternative embodiments may use other presentation methods to indicate disabled selections, such reordering apps flagged as “Deny” toward the bottom of sync window 296” )
and refraining from displaying in the bifurcated list of news channels all news channels of the second set of news channels  (see, at least, MICHEL: [22]: CNN  . 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the combination of GROSSMAN, MICHEL and BAYER, which discloses systems and methods of providing stock and news channels to a user on a mobile device (GROSSMAN abstract ) including delivering customizable notifications concerning  market events, stock tips, and the like (GROSSMAN  [38]) with the technique of MICHEL, which teaches enabling “news stories” notifications (MICHEL [22]), in order to allow delivery of “content” “in an optimal manner” (see MICHEL [22]) and avoid display of “unsuitable, unrelated and irrelevant” content (MICHEL [22]).
Regarding claim(s) 35,
The combination of GROSSMAN, MICHEL and BAYER discloses the limitations of claim 21 as shown, above.
GROSSMAN further discloses:
	wherein the operations comprise:    receiving a second indication to display a summary of a plurality of articles corresponding to news channels that are designated as favorite channel (see, at least, GROSSMAN: [0079] “The glance view shows the three US major indices in a summary view [...]”; figure 9: news flash; figure 11: Headline, abstract, “channels”, “channel customization”;  [52]: “The news ;
and displaying the summary of the plurality of articles (see, at least, GROSSMAN: [0079] “The glance view shows the three US major indices in a summary view [...]”; figure 9: news flash; figure 11: Headline, abstract, “channels”, “channel customization”;  [52]: “The news stories delivered to the device consist of the titles and abstracts from news feeds that are edited and formatted for presentation on the Internet. Generally, the news titles are about 30 characters long and the abstracts are about 300 characters in length. News stories are updated throughout the day.).  
Regarding claim(s) 36,
The combination of GROSSMAN, MICHEL and BAYER discloses the limitations of claim 21 as shown, above.
GROSSMAN does not expressly disclose the following limitations, which MICHEL however, teaches:
wherein the bifurcated list of news channels is configured to include a channel of the second set of channels after the channel subsequently supports notifications (see, at least, MICHEL:  [23]: “Table cells indicate whether the app is allowed or denied for the associated channel. The owners or administrators for each channel or television network may configure these business rules, as shown by .  
	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the combination of GROSSMAN, MICHEL and BAYER, which discloses systems and methods of providing stock and news channels to a user on a mobile device (GROSSMAN abstract ) including delivering customizable notifications concerning  market events, stock tips, and the like (GROSSMAN  [38]) with the technique of MICHEL, which teaches enabling “news stories” notifications (MICHEL [22]), in order to allow delivery of “content” “in an optimal manner” (see MICHEL [22]) and avoid display of “unsuitable, unrelated and irrelevant” content (MICHEL [22]).
Regarding claim(s) 37,
The combination of GROSSMAN, MICHEL and BAYER discloses the limitations of claim 21 as shown, above.
GROSSMAN does not expressly disclose the following limitations, which BAYER however, teaches:
wherein the first set of news channels and the second set of news channels are each designated as favorite news channels (see, at least, BAYER: [0158]: “The interface displayed in FIG. 8B may be scrollable vertically, to access and potentially edit other sub-lists, select a channel (e.g., from the "All Channels" sub-list) to add to the Design sub-list, [...].”; [0037]: In some implementations, the member may also define sub-lists of channels, or use predefined sub-lists, wherein each sub-list includes a subset of the channels she has subscribed to. .
	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the combination of GROSSMAN, MICHEL and BAYER, which discloses systems and methods of providing stock and news channels to a user on a mobile device (GROSSMAN abstract ) including delivering customizable notifications concerning  market events, stock tips, and the like (GROSSMAN  [38]) with the technique of BAYER, in order to allow a user to “take the time to adjust a list of categories exactly to his liking (see BAYER [4]) and to allow a user to “define sub-lists of channels for different themes or topics ( e.g., Local News, Food, Sports, Fashion), and populate each with pertinent channels BAYER [0037]).
Regarding claim(s) 38,
The combination of GROSSMAN, MICHEL and BAYER discloses the limitations of claim 21 as shown, above.
GROSSMAN does not expressly disclose the following limitations, which BAYER however, teaches:
wherein the particular news channel is a news channel in the second section and not designated as favorite news channel, and wherein the operations comprise: automatically designating the particular news channel as favorite news channel in response to an input enabling display of the notifications from the particular news channel (see, at least, BAYER  [20]: One or more of a user's devices may be offline for some period of time, but the user may continue to alter an offline device's current channels list, and may be able to continue viewing content that was downloaded to .
	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the combination of GROSSMAN, MICHEL and BAYER, which discloses systems and methods of providing stock and news channels to a user on a mobile device (GROSSMAN abstract ) including delivering customizable notifications concerning  market events, stock tips, and the like (GROSSMAN  [38]) with the technique of BAYER, in order to allow a user to “take the time to adjust a list of categories exactly to his liking (see BAYER [4]) and to allow a user to “define sub-lists of channels for different themes or topics ( e.g., Local News, Food, Sports, Fashion), and populate each with pertinent channels BAYER [0037]).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over GROSSMAN in view of MICHEL in view of BAYER in further view of KOZUB (KOZUB,  D., How to control notifications for specific apps on the Samsung Galaxy S7,  Mastering Galaxy S7, 12 March 2016, [retrieved on 2020-02-27]. Retrieved from the Internet <URL: https://www.androidcentral.com/how-control-notifications-specific-apps-galaxy-s7>) .
Regarding claim(s) 16,
The combination of GROSSMAN, MICHEL and BAYER discloses the limitations of 11, as shown, above. 

further comprising: receiving a second request  to display a list of favorite channels (see, at least, GROSSMAN:  [0057] FIG. 10 illustrates a web user interface for inputting user preferences for a news channel, in accordance with aspects of the invention;   figure 10, item 1000 and [58]: “a subscriber to the news channel can access[ ] web page 1000 to select or change various features associated with the news channel.” In another embodiment, news sources already selected on a user's Internet home page may be retrieved from the user's home web site and then used to select the available news sources; figure 10: check boxes reflect selections/choice of news sources;  [59]: When the user unselects all of the news sources, the channel is not shown on the device;  [108]: web site 422 may be the user's home page in which the user has already selected various options customizing their page. These options may be used to populate the options associated with various channels. For example, a user's tracked stocks may be used in a stocks channel, a user's news sources may be used in a news channel, and the like.);
displaying a page comprising  the list of the favorite channels comprising the particular news channel for which notifications are enabled  (see, at least, GROSSMAN:    [0061]: When the user selects the save button the changes are made to the news channel. The user can return to the web site at anytime and change the selection of the categories.; [57]:  figure 10 illustrates a web user interface for inputting user preferences for a news channel; figure 10: checked and unchecked news sources;  [58]: news sources can be selected via a news sources already selected on a user's Internet home page may be retrieved from the user's home web site and then used to select the available news sources; figure 10: check boxes reflect selections/choice of news sources );
GROSSMAN does not expressly disclose the following limitations, which KOZUB however, teaches:
and badging favorite channels for which notifications are enabled. (See KOZUB: image on page 3, “Notifications” “Select which apps you want to receive notifications from” with a slider next to each app; page 4: tap on a slider that corresponds to an action you would like to enable or disable; page 5: toggle sliders; categorized apps: category of “All apps”) 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the combination of GROSSMAN, MICHEL and BAYER, which discloses systems and methods of providing stock and news channels to a user on a mobile device (GROSSMAN abstract ) including delivering customizable notifications concerning  market events, stock tips, and the like (GROSSMAN  [38]) with the technique of KOZUB, in order to “clean up clutter on your phone” or mobile device (see KOZUB page 1, first full paragraph).
	Claims 17-20 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over GROSSMAN in view of MICHEL in view of BAYER  and further in view of CONRAD (US 20170235820 to Conrad; Jack G. et al).
Regarding claim(s) 17,

GROSSMAN further discloses:
wherein each notification comprises an identification, the method further comprising: receiving a notification from a first news channel (see, at least, GROSSMAN: GROSSMAN: [61]: The user can select to receive breaking news which provides the user with news flashes for important events; the user can return to the web site and change the selection of the categories anytime); [80]: screen 1430 shows the top 4 stock gainers, sorted in order. Any stocks that are in the user's set of personal stocks to track are bolded;  [88]: If the user queries for company names or tickers are sorted in a control list 1620 and “the user can add a stock b y clicking on the "Add" link. Once the user clicks on the add link, the ticker is moved to list 1610.”; figure 16: ticker symbol selected in list 1620 is added to list 1610 ); 
GROSSMAN does not expressly disclose the following limitations, which CONRAD however, teaches:
and suppressing the notification when a notification with a same notification identification was previously received from a second news channel (see, at least, CONRAD:   [27]: discusses identif[ying] and avoid[ing] problems of duplicate articles cluttering or obscuring search results; [29]: invention addresses problems of news feed-related system and delivers information in an event-centric manner that also avoids cluttered duplicate search results delivered to users;  [50]: discusses document detection for identical and fuzzy duplicates in deduplication .
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the combination of GROSSMAN, MICHEL and BAYER, which discloses systems and methods of providing stock and news channels to a user on a mobile device (GROSSMAN abstract ) including delivering customizable notifications concerning  market events, stock tips, and the like (GROSSMAN  [38]) with the technique of CONRAD, in order to avoid problems of duplicate articles cluttering or obscuring search results (see CONRAD  [28]) and avoiding the need for users to manually manage the complexities of identifying and filtering duplicate news stories (CONRAD  [27]).
Regarding claim(s) 18,
The combination of GROSSMAN, MICHEL, BAYER and CONRAD teaches the limitations of claims 11 and 17 as shown, above. 
GROSSMAN does not expressly disclose the following limitations, which CONRAD however, teaches: 
wherein the first news channel is a news channel provided by the news application and the second news channel is a news channel provided by a third party news publisher (CONRAD  [33]: In this beneficial manner, a company, such as Thomson Reuters, can leverage its unifying tags or labels or topical identifiers ).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the combination of GROSSMAN, MICHEL and BAYER, which discloses systems and methods of providing stock and news channels to a user on a mobile device (GROSSMAN abstract ) including delivering customizable notifications concerning  market events, stock tips, and the like (GROSSMAN  [38]) with the technique of CONRAD, in order to avoid problems of duplicate articles cluttering or obscuring search results (see CONRAD  [28]) and avoiding the need for users to manually manage the complexities of identifying and filtering duplicate news stories (CONRAD  [27]) from a broad range of sources (CONRAD  [33]).
Regarding claim(s) 19,
The combination of GROSSMAN, MICHEL, BAYER and CONRAD teaches the limitations of claims 11 and 17 as shown, above. 
GROSSMAN does not expressly disclose the following limitations, which CONRAD however, teaches: 
wherein the second news channel is a news channel provided by the news application and the first news channel is a news channel provided by a third party news publisher (CONRAD  [33]: In this beneficial manner, a company, such as Thomson Reuters, can leverage its unifying tags or labels or topical identifiers as a basis for grouping news articles consisting of not only Thomson Reuters articles but also third-party news content.).

Regarding claim(s) 20,
The combination of GROSSMAN, MICHEL, BAYER, and CONRAD teaches the limitations of claims 11 and 17 as shown, above. 
GROSSMAN does not expressly disclose the following limitations, which CONRAD however, teaches: 
further comprising: storing the identification of the news notification when a notification with a same notification identification was not previously received from any news channel (CONRAD:  [55]: news results are organized around events rather than documents; [31]: labels are supplied to news events, decisions to merge related documents or clusters are based on the presence of named entity tags assigned to events assigned by an event tagger;  [33]: identifiers or labels are used in “germinal stories”, “which serve as "seed" documents for topical news event organization; The assigned event label is associated with the first or seminal document written concerning an event.; 
and storing the notification to display by the news application (CONRAD  [35]: the system comprises: a news repository database comprising a primary set of documents each having a predefined event label with “the output of the digital communications interface” [...] “adapted to output for display at a computing device a representation of an aggregated cluster in response to the received input retrieval expression.”;  [75]: labels used to deliver “Events-based searching/retrieval/alerting/delivery” “across a universe of aggregated news”.).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the combination of GROSSMAN, MICHEL and BAYER, which discloses systems and methods of providing stock and news channels to a user on a mobile device (GROSSMAN abstract ) including delivering customizable notifications concerning  market events, stock tips, and the like (GROSSMAN  [38]) with the technique of CONRAD, in order to avoid problems of duplicate articles cluttering or obscuring search results (see CONRAD  [28]) and avoiding the need for users to manually manage the complexities of identifying and filtering duplicate news stories (CONRAD  [27]) from a broad range of sources (CONRAD  [33]).
Regarding claim(s) 33,
The combination of GROSSMAN, MICHEL and BAYER discloses the limitations of 29, as shown, above.
GROSSMAN further discloses:
wherein the processor is a processor of an electronic device (see, at least, GROSSMAN:  [1]: mobile electronic devices;  [2]: invention directed at providing channels to a user on a mobile device; GROSSMAN: [0104] "Computer readable , 
wherein news notifications are configured by a new application of the electronic device (see, at least, GROSSMAN:  [58]:  News sources can be selected via a computer type interface such as through an internet based application, a computer based application, or any other reasonable method of accessing and altering configuration information), 
and wherein the processor-executable instructions include instructions to cause the processor to perform operations comprising  (see, at least, GROSSMAN: [0104] "Computer readable media";  [109]: “executes on processor 260”; [99]: processor and memory;  [100]: application programs loaded into memory and run on the device): 
receiving a notification from a first news channel in the first group, the notification comprising an identification (see, at least, GROSSMAN: GROSSMAN: [61]: The user can select to receive breaking news which provides the user with news flashes for important events; the user can return to the web site and change the selection of the categories anytime); [80]: screen 1430 shows the top 4 stock gainers, sorted in order. Any stocks that are in the user's set of personal stocks to track are bolded;  [88]: If the user queries for company names or tickers are sorted in a control list 1620 and “the user can add a stock b y clicking on the "Add" link. Once the user clicks on the add link, the ticker is moved to list 1610.”; figure 16: ticker symbol selected in list 1620 is added to list 1610 );

and suppressing the notification when a notification with a same notification identification was previously received from a second news channel  (see, at least, CONRAD:   [27]: discusses identif[ying] and avoid[ing] problems of duplicate articles cluttering or obscuring search results; [29]: invention addresses problems of news feed-related system and delivers information in an event-centric manner that also avoids cluttered duplicate search results delivered to users;  [50]: discusses document detection for identical and fuzzy duplicates in deduplication processes;  [102]: Digital signatures and other features may be used to identify duplicates or near duplicates (fuzzy duplicates) as a way to efficiently and effectively group together similar documents for use in the aggregate clustering stage),
wherein the first news channel is a news channel provided by the news application and the second news channel is a news channel provided by a third party news publisher application (CONRAD  [33]: In this beneficial manner, a company, such as Thomson Reuters, can leverage its unifying tags or labels or topical identifiers as a basis for grouping news articles consisting of not only Thomson Reuters articles but also third-party news content.).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the combination of GROSSMAN, MICHEL and BAYER, which discloses systems and methods of providing stock and news channels to a user on a mobile device (GROSSMAN abstract ) including delivering customizable .
Claims 23 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over GROSSMAN in view of MICHEL in view of BAYER in view of APFEL (US 8214464 to Apfel; Darren A. et al.).
Regarding claim(s) 23,
The combination of GROSSMAN, MICHEL and BAYER discloses the limitations of claim 21 as shown, above. 
GROSSMAN does not expressly disclose the following limitations, which APFEL however, teaches: 
wherein the instructions cause the processor to perform operations comprising visually identifying the particular news channel as a channel for which notifications are enabled (See APFEL: See APFEL column(s) 1, line(s) 50-60: Invention includes tools capable of differentiating a superset of entities from which a user may receive current updates effective to provide current updates for only some of the entities of the superset. In one embodiment, the tools enable a user of a mobile device to select a set of entities from which the user will automatically receive updates that are current, easily accessible, and visible at-a-glance. The tools may forgo providing current updates for entities that are not selected by the user; column(s) 6, line(s) 46-50: “Block 206 indicates, such as on a display of the mobile device, the selected set )
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the combination of GROSSMAN, MICHEL and BAYER, which discloses systems and methods of providing stock and news channels to a user on a mobile device (GROSSMAN abstract ) including delivering customizable notifications concerning  market events, stock tips, and the like (GROSSMAN  [38]) with the technique of APFEL, which relates to providing and customizing updates (see APFEL abstract), in order to avoid problems of receiving too many updates (see APFEL column(s) 1, line(s) 35-36) which unnecessarily taxes resources such as bandwidth and batteries of mobile devices (APFEL column(s) 1, line(s) 40-46).
Regarding claim(s) 27,
The combination of GROSSMAN, MICHEL and BAYER discloses the limitations of claim 21 as shown, above. 
GROSSMAN does not expressly disclose the following limitations, which APFEL however, teaches: 
wherein the option comprises a notification icon (APFEL column(s) 6, line(s) 63-67 enables selection of entities by displaying selectable indicators.  “These indicators may include icons, photographic images, text, and the like”; APFEL column(s) 7, .
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the combination of GROSSMAN, MICHEL and BAYER, which discloses systems and methods of providing stock and news channels to a user on a mobile device (GROSSMAN abstract ) including delivering customizable notifications concerning  market events, stock tips, and the like (GROSSMAN  [38]) with the technique of APFEL, which relates to providing and customizing updates (see APFEL abstract), in order to avoid problems of receiving too many updates (see APFEL column(s) 1, line(s) 35-36) which unnecessarily taxes resources such as bandwidth and batteries of mobile devices (APFEL column(s) 1, line(s) 40-46).
Response to Arguments
Applicant's arguments filed 1/28/2021 have been fully considered but they are not persuasive.
35 U.S.C. § 101 Arguments
Applicant argues at pages 14-15 that at Step 1 of the test for patent-eligibility, that the claims are within statutory categories. The Office concedes that the claims fall into at least one statutory category found in 35 U.S.C. § 101 as shown, above.  The claims are, nonetheless, rejected for being directed to a judicial exception without significantly more as explained, above.

Applicant argues at pages 16-18 that the claims are integrated into a practical application of the alleged judicial exception.  The applicant argues that displaying a bifurcated list of news channels that support notifications and displaying a respective affordance to a respective news channels integrates the alleged judicial exception into a practical application.  This argument has been fully considered, but is unpersuasive as these elements are recited at a high level of generality and do not go beyond generally linking the use of the judicial exception to a particular technological environment.
At pages 18-20, the applicant argues that the claims are patent-eligible because the claims provide an inventive concept. The applicant claims that certain claimed 
The claims does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because when considered separately or in combination, they do no more than limit the abstract idea of requesting and receiving news notifications to the particular technological environment of “electronic device[s]” (see claims 11 and 29) or computers (claims 21). Limitations that merely confine the use of the abstract idea to a particular technological environment fail to add an inventive concept to the claims (see MPEP 2106.05(h) discussing Affinity Labs of Texas v. 
35 U.S.C. § 103 arguments
Applicant’s argues at page 23 that Grossman and Bayer fail to teach a bifurcated list of news channels for controlling notifications of new channels that support news notifications, as generally recited by independent claims 11, 21, and 29. Instead, at best, the cited art discloses a bifurcated list of channels that are followed versus channels are not followed. This argument has been fully considered, but is unpersuasive. GROSSMAN teaches:
 at figure 8: item 850: “News settings”; figure 10: “Choose the news sources that are important to you” with checkboxes for various news sources; checkbox for “Receive alerts about breaking news and keep current with important events!”; [41]: According to one embodiment, the news channel includes two modes: a news stories mode and a news settings mode; stocks channel could include separate modes for quotes, news, alerts, and the like;  [0038] While configuring the stocks channel, users may select a stock by name, ticker symbol, and the like. Other items of stock information that may be delivered to the device include information on market events; stock tips; and the like. Users may also set notification rules and/or thresholds when they should be notified.
At page 26-28, Applicant argues that the art of record does not teach features that have been added since the last office action with respect to claim(s) 11, 21, 29 at page 26, and claims 16, 17-20 and 33, 23 and 27 and 28 at page 27. The arguments 
At page 28, the applicant argues that new claims 34-38, which are dependent on claim 21, are allowable if claim 21 is allowable.  This argument has been fully considered, but is unpersuasive because claim 21 is not allowable for the reasons given, above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOLKO HAMERSKI whose telephone number is (571)270-7621.  The examiner can normally be reached on Monday-Friday 10:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached on (571)272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


BOLKO HAMERSKI
Examiner
Art Unit 3694



/BOLKO M HAMERSKI/     Examiner, Art Unit 3699                                                                                                                                                                                                   /Mike Anderson/Primary Patent Examiner, Art Unit 3694